Citation Nr: 1221401	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  06-03 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable evaluation for hypogammaglobulinemia.   

2. Entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected hypogammaglobulinemia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to March 1968. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued a noncompensable evaluation for hypogammaglobulinemia and denied service connection for peripheral neuropathy.  Jurisdiction of the Veteran's appeal has since been transferred back to the RO in St. Petersburg, Florida, as indicated above. 

The appeal was previously before the Board in April 2009 and July 2011, at which time it was remanded for further development.  

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in November 2008.  A transcript of the hearing has been associated with the claims file.  

The issue of entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected hypogammaglobulinemia, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. The Veteran's service-connected hypogammaglobulinemia, or common variable immune deficiency (CVID), is manifested by frequent upper respiratory tract infections and chronic sinusitis.

2. Throughout the pendency of this appeal, the Veteran's service-connected hypogammaglobulinemia has been manifested by approximately more than six non-incapacitating episodes per year of chronic sinusitis characterized by pain and purulent discharge, or crusting. 

3. Throughout the pendency of this appeal, the Veteran's service-connected hypogammaglobulinemia with chronic sinusitis has not been productive of chronic osteomyelitis following radical surgery.  Nor has it been manifested by near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a rating of 30 percent, but not higher, for hypogammaglobulinemia with chronic upper respiratory infections and sinusitis have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6513 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran has not demonstrated any prejudicial or harmful error in VCAA notice. 

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was afforded a VCAA notice letter in July 2004, prior to the appealed RO adjudication of the claims for increased rating for hypogammaglobulinemia in January 2005.  The letter informed him of the notice and duty-to-assist provisions of the VCAA, and of the information and evidence necessary to substantiate the claims for increased rating, as well as informing of the respective roles of the Veteran and VA in developing the claims and obtaining evidence, with the ultimate responsibility for ensuring that relevant evidence is obtained being on the Veteran. He was also then provided with general notice of the evidence required to satisfy the claims for increased rating.  Additionally, in April 2009, he was then afforded notice of how disability ratings and effective dates are assigned, by which the RO then effectively complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO most recently considered the claims by a supplemental statement of the case (SSOC) in February 2012.  

VA's duty to assist the Veteran has also been satisfied. 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and private treatment records have been obtained.  VA provided the Veteran examinations in April 2010 and September 2011.  The examinations are adequate because they contain a history obtained from the Veteran and a thorough psychiatric examination relevant to the applicable rating criteria.  Additionally, the Veteran provided testimony at a November 2008 Board hearing.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file. See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

This appeal was remanded by the Board in April 2009 and July 2011. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested that the RO provide the Veteran a current examination.  This development was completed in April 2010 and September 2011, respectively.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Increased Rating 

The Veteran essentially contends that his hypogammaglobulinemia is more severe than what is currently represented assigned noncompensable evaluation.  In particular, he asserts that the hypogammaglobulinemia weakens his immune system, thereby making him more susceptible to chronic upper respiratory problems, including sinusitis and recurrent pneumonia.  The Veteran's claim for an increased rating was received in June 2004. 

Relevant law and regulations 

The severity of a service-connected disability is ascertained, for VA rating purposes, by the application of rating criteria set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2011) (Schedule).  To evaluate the severity of a particular disability, it is essential to consider its history. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2011). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). 

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant. See 38 C.F.R. §§ 3.102, 4.3 (2011).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7 (2011). 

Facts and Analysis 

The Veteran's diagnosed disability, hypogammaglobulinemia (an immunodeficiency disorder characterized by abnormally low levels of all classes of immunoglobulins associated with heightened susceptibility to infectious diseases), is not specifically listed in the VA rating schedule. See Dorland's Illustrated Medical Dictionary, 63 (28th ed. 1994).  

A pertinent regulation provides, however, that when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin. 38 C.F.R. § 4.20 (2011).

The RO has rated the Veteran's hypogammaglobulinemia as 0 percent disabling under Diagnostic Code 7799-7700 [anemia, such as iron deficiency]. See 38 C.F.R. § 4.27 [unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99"].  

Under Diagnostic Code 7700, a noncompensable (0 percent) rating is assigned when the evidence shows hemoglobin of 10gm/100ml or less, asymptomatic.  

A 10 percent rating requires hemoglobin of 10gm/100ml or less with findings such as weakness, easy fatigability or headaches. 

A 30 percent rating requires hemoglobin of 8gm/100ml or less with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath. 

The next higher rating of 70 percent is for assignment if the hemoglobin is 7 gm\100 ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months). 

The maximum 100 percent evaluation is for assignment when the hemoglobin is 5 gm\100 ml or less, with findings such as high output congestive heart failure or dyspnea at rest.  In addition, complications of pernicious anemia, such as dementia or peripheral neuropathy are evaluated separately.  38 C.F.R. § 4.117, Code 7700. 

Here, the Board has reviewed the evidence of record for the one year period prior to the initiation of the current claim in June 2004 to the present, but finds that the preponderance of the evidence is against the claim for a compensable evaluation under Diagnostic Code 7700.  

First, the record does not include evidence of anemia with hemoglobin 10gm/100ml or less.  

For instance, a May 2004 private lab report shows hemoglobin levels of 13.2 and 16.2.  

A November 2004 VA hemic examination indicated that there were "no documented changes" associated with the Veteran's hypogammaglobulinemia.  

A November 2006 private lab report shows a hemoglobin level of 15.3. 

Private treatment records dated from June 2009 to September 2009 show ongoing treatment for hypogammaglobulinemia with normal hemoglobinization levels and abnormal (low) immunoglobulin levels.  It was noted that the Veteran's weight was stable; his appetite and energy levels were good; and he denied chills, night sweats, shortness of breath or nausea.  See, e.g., June 2009 Treatment Note From Mayo Clinic.  The Veteran did endorse ongoing problems with frequent sinusitis and bacterial (respiratory) infections, as well as neuropathy (burning, numbness sensation in the feet, ankles, and legs).  He stated that he had received antibiotics, both oral and intravenous, at least a dozen times that year so far, and that such frequency was not unusual for him.  Additionally, the Veteran reported that it was common for him to cough out "green stuff" each morning, which he identified as sinus drainage.  The June 2009 Mayo treatment report noted that the Veteran had received a dose of IVIG (intravenous immunoglobulin) without significant decrease in his rate of respiratory infections.  A July 2007 provided a diagnosis of common variable immune deficiency (CVID), manifest as frequent respiratory tract infections. (Emphasis added).  The report also noted underlying possible bronchiectasis and definite chronic sinusitis.  The private physician explained that the Veteran's correct diagnosis was CVID in light of his low immunoglobulin levels and low strep pneumonia titers.  He noted that the Veteran had a "less severe" case of CVID, "hence, his ability to struggle on for decades, beating back recurrent respiratory infections."  A six month trial of intravenous gammaglobulin to normalize his immunoglobulin levels was recommended.   

An April 2010 VA hemic disorder examination indicated a diagnosis of "probable common variable hypogammaglobulinemia," or CVID, with a reported diminished immune system and increased risk of infection (particularly upper respiratory).  The examiner noted fatigability and/or weakness with a history of infections approximately every three to four months.  The Veteran reported having four bouts of acute bronchitis (requiring antibiotics, but no hospitalizations) during the year 2010.  Otherwise, no anemia, chest pain, claudication, transfusions, bone marrow transplants, phlebotomies, or myelo-suppressive therapies were noted.  The Veteran's hemoglobin level was 14.8.  A chest x-ray revealed multiple small, calcified lymph nodes and pleural thickening.  Sinus x-rays revealed extensive, acute maxillary sinusitis, rhinitis, and deviation of the septum.  The pertinent diagnosis was hypogammaglobulinemia (common variable immunodeficiency or CVID).  

The September 2011 VA examination report reflects complaints of frequent bronchitis since separation from service.  No hospitalizations were indicated.  The Veteran was currently taking Levoquin for treatment of an acute sinus infection.  Medical history was positive for sinusitis, nasal congestion, purulent discharge, and sinus tenderness.  X-rays of the sinuses revealed acute sinusitis.  The pertinent diagnosis was thus sinusitis.  

Based on the evidence outlined above, the Veteran's hypogammaglobulinemia does not warrant a compensable evaluation under Diagnostic Code 7077.  Indeed, the Veteran's hemoglobin levels have been consistently greater than 10gm/100ml (emphasis added).  As such, a higher evaluation may not be assigned in this case under Diagnostic Code 7700.  

The Board has considered whether other Diagnostic Codes applicable to disabilities of the hemic and lymphatic systems would support the assignment of an increased rating.  

In this respect, higher compensable evaluations are permitted under Diagnostic Codes 7702-7716.  However, the Veteran does not have a disability comparable to agranulocytosis (Diagnostic Code 7702), leukemia (Diagnostic Code 7703), polycythemia vera (Diagnostic Code 7704), thrombocytopenia (Diagnostic Code 7705), a spleen disability (Diagnostic Code 7706-7707), Hodgkin's disease (Diagnostic Code 7709), adenitis (Diagnostic Code 7710), sickle cell anemia (Diagnostic Code 7714), non-Hodgkin's lymphoma (Diagnostic Code 7715), or aplastic anemia (Diagnostic Code 7716). 

In addition, the Veteran has not been diagnosed with pernicious anemia; thus, separate ratings for neuropathy and/or dementia are not for application here. See Note to Diagnostic Code 7077. 

For the foregoing reasons, the Board finds that there are no objective medical findings that would support the assignment of an evaluation in excess of 0 percent for hypogammaglobulinemia under Diagnostic Codes 7700 through 7716.  

In reaching the above conclusion, the Board notes that the Veteran's hypogammaglobulinemia is neither predominately hemic (i.e., relating to the blood) nor lymphatic in nature.  Rather, it appears that the Veteran's hypogammaglobulinemia disorder is primarily manifested by decreased immunity resulting in chronic upper respiratory problems (i.e., sinusitis).  It thus stands to reason that a higher evaluation under a respiratory Diagnostic Code may be more appropriate here. 

In this regard, the medical record clearly indicates that the Veteran's hypogammaglobulinemia disorder is manifested by chronic, recurrent respiratory problems in the form of sinusitis (predominately), bronchitis, and pneumonia.  

In fact, in July 2009, Dr. Gillham of the Mayo clinic expressly diagnosed CVID manifested by "frequent respiratory tract infections, " to specifically include chronic sinusitis.  See July 2009 Mayo Clinic Treatment Note.  Moreover, the medical record reflects continuous and ongoing treatment for chronic respiratory problems with a history of related immunoglobulin deficiency since the late 1980's. See, e.g., Crestview Medical Clinic Record (diagnosing maxillary sinusitis), February 1987; VA CT Scan (diagnosing sinusitis), January 1999; and Private Treatment Records from Dr. Thigpen, dated from 1981 to 2004 (diagnosing sinus congestion, sinusitis, pneumonia, respiratory insufficiency secondary to pneumonia, and bronchitis on multiple occasions).  

The Board recognizes that the most recent VA examiner in September 2011 diagnosed "acute sinusitis" and opined that it was neither chronic nor related to a service connected condition.  The examiner confusingly went on to state that the Veteran's history was positive for "multiple sinus infections, which is expected in a person who is immunocompromised."  However, the Board finds the examiner's statements to be inherently inconsistent.  Indeed, on the one hand, the examiner states that the Veteran's sinusitis is not related to a service-connected disability (i.e., hypogammaglobulinemia); on the other hand, he concedes that the Veteran's immune system is comprised, presumably from the hypogammaglobulinemia, thereby making him more susceptible to multiple sinus infections.  Due to the conflicting nature of the examiner's comments, the Board affords little probative value to the September 2011 opinion.  

In sum, the medical evidence, overall, demonstrates that the Veteran's hypogammaglobulinemia is primarily manifested by chronic respiratory infections and sinusitis.  This is supported by the private medical records outlined above.  For this reason, the Board finds that the Veteran's hypogammaglobulinemia disorder is more appropriately evaluated under a respiratory diagnostic code, and in particular, Diagnostic Code 6513 (chronic maxillary sinusitis).  

Diagnostic Code 6513 is governed by the General Rating Formula for Sinusitis, which also encompasses the other rating codes pertaining to sinus disorders and applies in all circumstances in which VA is to rate the severity of such disorders, no matter the particular diagnosis. 

Under the General Rating Formula, a 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (four to six weeks) of antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge.  A 30 percent rating is assigned for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Finally, a maximum 50 percent rating is awarded if the sinusitis has resulted in radical surgery with chronic osteomyelitis, or is manifested by near constant symptoms of headaches, pain, tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 38 C.F.R. §§ 4.97, DCs 6510-6514 (2011). 

Under the applicable VA regulations, an incapacitating episode of sinusitis is specifically defined as one requiring bed rest and treatment by a physician. 38 C.F.R. § 4.97 (2011). 

As discussed above, in this case, the medical evidence documents a long history of recurrent, chronic sinus infections and/or bronchitis and CVID.  While the number of annual sinusitis episodes is not precisely known, private and VA medical records dated from 2009 to 2011 suggest that the Veteran experiences upwards of six or more non-incapacitating episodes of sinusitis/bronchitis per year.  For instance, Mayo Clinic treatment records dated in July 2009 show that the Veteran reported taking antibiotics (oral and intravenous) at least a dozen times that year for sinus related infections.  He noted daily nasal, green discharge.  He reported seeing and ENT for treatment that year and being prescribed Levaquin and Avelox for the infections.  The diagnosis was CVID manifest as frequent respiratory tract infections and chronic sinusitis.  

In April 2010, the Veteran underwent a VA examination and reported having diminished immune system with an increased risk of respiratory infection, but no incapacitating episodes.  The examiner noted a history of infections every three to four months, and four bouts of acute bronchitis requiring antibiotics during that year alone.  A sinus x-ray revealed extensive acute bilateral maxillary sinusitis, extensive rhinitis, and deviation of the left septum.  The examiner stated that his recurrent infections and sinusitis were "difficult to assess" due to geographic area allergies.  

In September 2011, the Veteran underwent yet another VA examination.  He reported no hospitalizations or incapacitation over the last 12 month period.  He noted frequent bouts of sinusitis which are treated with Levoquin.  Current symptoms included purulent nasal discharge, purulent coughing, crusting, and sinus tenderness.  Active sinusitis was present.  X-rays confirmed a diagnosis of maxillary sinusitis.  

Lastly, in November 2008, the Veteran testified before the undersigned and stated that he experiences sinus problems on a regular basis.  In fact, he testified that he had been on antibiotics for most of that year.  Over the last few years, he reported experiencing near monthly episodes of infections. See, e.g., Hearing Transcript, p. 9.  

Overall, the private and VA records show that the Veteran's sinusitis has been found to be chronic in nature and has required ongoing use of prescription antibiotics and intravenous medications.  The records also indicate that the sinusitis episodes are accompanied by pain, crusting, and purulent nasal discharge.  These episodes reportedly occur at least once every three to four months, but as frequently as once a month, according to the Veteran.  

The Board finds that the Veteran is competent to report a history of frequent episodes of sinusitis, which are characterized by pain and purulent discharge - symptoms readily capable of lay observation - and which require antibiotics and related clinical treatment. See Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Moreover, the Veteran's reports are considered credible as they are consistent with his medical records (both historically and currently). See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995). 

In contrast, the September 2011 VA examiner's conclusion that the Veteran's sinusitis was not chronic is inconsistent with the other clinical evidence of record.  Moreover, the April 2010 VA examiner's conclusion that the Veteran's respiratory residuals were "difficult to assess" is speculative at best.  In addition, neither examiner specifically commented on the precise number of episodes or frequency of sinusitis despite the fact that the Veteran was undergoing treatment for sinusitis at the time of the September 2011 VA examination.  Accordingly, the Board considers the VA examiners' findings to be of limited probative value and places more weight on the Veteran's own account with respect to the frequency of his non-incapacitating sinus episodes. See Prejean v. West, 13 Vet. App. 444, 447 (2000). 

In light of the foregoing, the Board finds that the preponderance of the competent and credible evidence is at least in equipoise as to whether the Veteran's service-connected hypogammaglobulinemia disability is productive of more than six non-incapacitating sinusitis episodes per year.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board concludes that his sinus disorder satisfies the criteria for a 30 percent rating under DC 6513 and has done so throughout the pendency of the appeal. 38 C.F.R. § 4.97, DC 6513. 

However, the Board finds that the criteria for a rating in excess of 30 percent have not been met.  To qualify for the maximum 50 percent rating available under DC 6513, the Veteran would need to establish that he has undergone radical surgery with chronic osteomyelitis, or experienced near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting following repeated surgeries.  Such a disability picture has neither been alleged nor shown.  On the contrary, the Veteran told the September 2011 VA examiner that there was no history surgery or hospitalization for his respiratory disorder. 

In the absence of any evidence of radical surgery with chronic osteomyelitis, or near constant sinusitis following repeated surgeries, the Board finds that a rating in excess of 30 percent is not warranted under DC 6513 or the other diagnostic codes governed by the General Rating Formula for Sinusitis. 38 C.F.R. § 4.97, DCs 6510-6514. 

Nor is a higher rating warranted under any other respiratory disorder diagnostic criteria.  The Board acknowledges that, in addition to sinusitis, the Veteran's nasal tenderness and discharge have been found to support a diagnosis of rhinitis, which is rated under DC 6522. 38 C.F.R. § 4.97, DC 6522.  However, the Board has already decided to grant the Veteran a 30 percent rating for his sinus disorder, which is the maximum evaluation available under that diagnostic code.  The Veteran has also experienced intermittent episodes of bronchitis, but there is no indication that the condition is "chronic" as contemplated by Diagnostic Code 6600. See, e.g., April 2010 VA Examination ("acute" bronchitis).  

The Board can conceive of no other applicable diagnostic code that could be used to analogously rate the Veteran's hypogammaglobulinemia disorder.  Moreover, the Veteran himself has not alleged that the respiratory symptoms underlying his service-connected disability are ratable by analogy under another diagnostic code. Accordingly, the Board finds no basis upon which to assign an evaluation in excess of 30 percent for that disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In sum, the Board finds that the Veteran's service-connected hypogammaglobulinemia disorder manifested by chronic maxillary sinusitis has warranted a disability evaluation of 30 percent, but not higher, throughout the pendency of this appeal.  All reasonable benefit of the doubt has been afforded in favor of the Veteran in reaching this determination. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular Rating 

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2011).  However, the regulations also provide for exceptional cases involving compensation. Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) (2011). 

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008). 

In this case, the Board considers it unnecessary to refer the Veteran's hypogammaglobulinemia disorder manifested by chronic sinusitis for an extraschedular rating as the regular schedular standards are not inadequate with respect to that service-connected disability. 

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1 (2011). 

In this case, the Veteran has indicated that he retired as a telephone network technician in 2000 after 32 years of service.  See September 2011 VA Examination.  However, he has not alleged that this particular service-connected disability prevents him from performing his occupational duties or interferes with his ability to perform daily living activities.  Nor does the competent and credible evidence of record otherwise show that the Veteran's service-connected disorder results in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule or results in frequent or, indeed, any hospitalization.  Accordingly, the Board concludes that referral for consideration of an extra-schedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Total disability rating based upon individual unemployability (TDIU) 

The Court has held that entitlement to TDIU is an element of all increased rating claims. See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this instance, as noted above, the record shows that the Veteran is retired.  He has not asserted that his service connected hypogammaglobulinemia precludes gainful employment.  The Board finds that entitlement to TDIU is not for present consideration. See id.   

ORDER

A 30 percent disability rating, but no more, for a hypogammaglobulinemia with chronic sinusitis is granted, subject to the laws and regulations governing payment of monetary benefits. 


REMAND

The Veteran essentially asserts that his lower extremity peripheral neuropathy, or any other condition manifested by lower extremity neuropathy (i.e., vasculitis), is secondary to service-connected hypogammaglobulinemia.   

The Board remanded the Veteran's claim for bilateral lower extremity peripheral neuropathy in July 2011 in order to obtain a VA medical opinion as to the nature and etiology of the claimed neurological disability.  The Board notes that the Veteran has primarily complained of bilateral neuropathy (i.e., burning, pain, and numbness in the feet) throughout the course of this appeal; this diagnosis has been confirmed by both private and VA examinations in 2009 and 2010. See, e.g., April 2010 VA Examination (diagnosing mild bilateral lower extremity peripheral neuropathy).  

Upon VA examination in September 2011, the examiner diagnosed axonal neuropathy of the left lower extremity only.  This was based upon an EMG study of the same date that is not currently associated with the claims file.  The EMG, which purportedly shows normal nerve conduction in the right lower extremity, is referred to on multiple occasions throughout the examination report.  

After thoroughly examining the Veteran's sensation/reflexes , the September 2011 VA examiner stated that the EMG findings were inconsistent with the Veteran's subjective complaints and other clinical findings of record.  Indeed, the Veteran primarily complained of more prominent symptoms in the right lower extremity; moreover, the objective VA examination findings at that time revealed absent right ankle reflexes; decreased sensation in the right lower ankle, foot, and toes; mild incomplete paralysis of the right peroneal nerve; mild incomplete paralysis of the right anterior tibial nerve; and mild incomplete paralysis of the right internal saphenous nerve.  Based on the foregoing, the examiner stated that the EMG study (which is, again, not associated with the claims file) did not support the Veteran's symptoms and clinical findings of decreased right extremity sensation, reflexes, etc.  Based upon the foregoing, the VA examiner diagnosed left lower extremity axonal neuropathy and opined that such disability was not caused by service.  He further found that there was no evidence of aggravation by the service-connected hypogammaglobulinemia disorder.  The examiner reasoned that the left lower extremity neuropathy was more likely associated with vasculitis or an inflammatory process, as suggested by Mayo Clinic records dated in August and September 2009.  

With respect to the adequacy of the September 2011 VA examination, the Board notes that the examiner provided no reasoning or rationale for his conclusion that the peripheral neuropathy was not aggravated by the Veteran's hemic condition.  Secondly, despite the conflicting EMG and clinical findings regarding the right lower extremity, the examiner only provided a diagnosis relating to the left lower extremity and provided no explanation for the objective neurological findings relating to the right lower extremity.  As a result, and contrary to the Board's July 2011 remand, the VA examiner only provided an etiology opinion as to left lower extremity neuropathy.  Lastly, the Board notes that the examiner heavily relied on the September 2011 EMG findings but never reviewed the EMG findings himself nor included them in the examination report. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

For the reasons outlined above, the Board finds that the claims file should be returned to the examiner who conducted the September 2011 VA examination for an addendum opinion which includes a copy of the contemporaneous EMG study as well as an opinion relating to the etiology of the right lower extremity neurological findings.  The examiner must also consider the previous diagnoses of bilateral lower extremity peripheral neuropathy as shown on VA examination in April 2010. 

As a final matter, the Board notes that the September 2011 examiner, as well as private examiners from the Mayo Clinic in August and September 2009, have suggested that the Veteran's peripheral neuropathy is due to vasculitis.  The Veteran has also submitted evidence in the form of internet articles and written statements which indicate an increased incidence of vascular disease with hypogammaglobulinemia or CVID disorders.  Upon remand, the examiner should comment upon whether it is at least as likely as not that the Veteran's lower extremity peripheral neuropathy, or any other condition manifested by lower extremity neuropathy, namely, vasculitis, is secondary to the service-connected hypogammaglobulinemia.   

Accordingly, the case is REMANDED for the following action:

1. Request an opinion from the examiner who provided the 2011 opinion with respect to the claim for service connection for bilateral lower extremity peripheral neuropathy as secondary to hypogammaglobulinemia, or from another qualified examiner.  

The examiner must obtain and associate with the VA examination report a copy of the September 2011 EMG report.  The examiner should reconcile any inconsistent findings with respect to the September 2011 nerve conduction studies/EMG and clinical findings from the September 2011 examination report, which expressly noted sensory and reflex deficits relating to the right lower extremity.  The examiner is also asked to consider the confirmed diagnosis of mild bilateral lower extremity peripheral neuropathy provided by the April 2010 VA examiner.  

Request an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral lower extremity peripheral neuropathy, or any other diagnosed disorder manifested by such neurological symptoms, to specifically include vasculitis, is due to or caused by the service-connected hypogammaglobulinemia, or CVID. 

Also, is it at least as likely as not that bilateral lower extremity peripheral neuropathy and/or vasculitis is aggravated (i.e., worsened) beyond the natural progress by the service-connected hypogammaglobulinemia, or CVID. 

Finally, is it at least as likely as not that bilateral lower extremity peripheral neuropathy or vasculitis either began in or is related to the Veteran's active service. 

A complete rationale should be provided with respect to each question.  The examiner should review the claims folder and indicate in the report that such review occurred.  

If the examiner determines that another examination is warranted in order to respond to the above questions, an examination should be scheduled. 

2. After completion of the above development, readjudicate the Veteran's claim. If the action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case, and afforded an appropriate opportunity to respond.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


